Citation Nr: 0906692	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-21 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.  

2.  Entitlement to service connection for coronary artery 
disease and postoperative residuals of an abdominal aortic 
aneurysm.  

3.  Entitlement to service connection for vision loss with 
cataracts.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran had active duty service from September 1947 to 
December 1974, when he retired after more than 27 years of 
active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The Veteran testified at a Board personal hearing in November 
2008 in Muskogee, Oklahoma before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing testimony 
has been added to the record.

The Board observes that the issue of service connection for 
skin cancer was previously on appeal; however, a rating 
decision in June 2007 granted service connection for skin 
cancer.  The record does not reflect that the Veteran 
disagreed with either the rating or the effective date that 
was assigned for that disability.  Therefore, no issue 
concerning skin cancer remains for appellate consideration.  

The Board also notes that the Veteran had appealed the rating 
that had been assigned for post-operative residuals of a 
cholecystectomy with resolved post-operative adhesions; 
however, subsequent to a February 2008 rating decision that 
assigned a temporary total rating for convalescence for the 
disability, the Veteran indicated in May 2008 that he was 
satisfied with the rating assigned.  Therefore, no issue 
concerning that disability is currently before the Board.  


FINDINGS OF FACT

1.  The Veteran experienced chronic stomach problems during 
service, continuous symptoms of peptic ulcer disease after 
service separation, and competent evidence relates the 
currently diagnosed peptic ulcer disease to service.  

2.  On November 5, 2008, prior to the promulgation of a 
decision in the appeal, the Board received the Veteran's 
request to withdraw the appeal concerning service connection 
for coronary artery disease and postoperative residuals of an 
abdominal aortic aneurysm.  

3.  On November 5, 2008, prior to the promulgation of a 
decision in the appeal, the Board received the Veteran's 
request to withdraw the appeal concerning service connection 
for vision loss with cataracts.  


CONCLUSIONS OF LAW

1.  The criteria are met for service connection for peptic 
ulcer disease.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).  

2.  The appeal for service connection for coronary artery 
disease and post-operative residuals of an abdominal aortic 
aneurysm has been withdrawn.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).  

3.  The appeal for service connection for vision loss with 
cataracts has been withdrawn.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The May 2003 rating decision denied service connection for 
coronary artery disease and postoperative residuals of an 
abdominal aortic aneurysm and denied service connection for 
vision loss with cataracts.  The Veteran disagreed with that 
decision and a statement of the case was issued in May 2005.  
In June 2005, the Veteran submitted a VA Form 9 that 
perfected his appeal of those issues.  

At the Board personal hearing in November 2008, the Veteran 
specifically withdrew his appeal regarding the issues of 
service connection for coronary artery disease and post-
operative residuals of an abdominal aortic aneurysm and 
service connection for vision loss with cataracts; hence, 
there remain no allegations of errors of fact or law for 
appellate consideration regarding these two issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of those two issues, and they are dismissed.  

Service Connection for Peptic Ulcer Disease

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as peptic 
ulcers, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

The Veteran contends that his currently diagnosed peptic 
ulcer disease began in active duty service.  He contends that 
the symptoms of peptic ulcer were chronic in service and have 
been essentially continuous since service separation.  

After a review of the evidence, the Board finds that the 
evidence shows that the Veteran experienced chronic stomach 
disorder symptoms during service.  The Veteran's service 
treatment records show that he was treated in September 1948 
for acute gastritis; Amphogel, an antacid, was prescribed.  
In service in October 1949, another service examiner noted 
that the Veteran had peptic ulcer symptoms that were relieved 
by water.  Another service treatment record entry in February 
1955 noted nervous indigestion.  In service in June 1955, the 
Veteran was seen complaining of abdominal pain; the service 
examiner noted that the Veteran had experienced previous 
trouble.  Service treatment records also show that the 
Veteran was hospitalized in January 1974, at which time he 
reported a 17 year history of upper abdominal pain, and the 
service examiner indicated that the Veteran was known to have 
duodenal ulcer disease that had been fairly well controlled 
medically.  During the January 1974 hospitalization, the 
Veteran underwent a cholecystectomy, for which service 
connection has already been established.  On the report of 
the Veteran's service separation examination in October 1974, 
the service examiner noted the Veteran's report of stomach 
problems, although no pertinent clinical findings or 
diagnosis was listed.  

At the November 2008 Board personal hearing, the veteran 
credibly testified that he first noted stomach problems, 
including stomach pain, in service in 1948, an during service 
subsequently went to numerous sick calls and to the hospital 
numerous times for such complaints; that treatments, 
including medication, in service would give him temporary 
relief; and he underwent surgery in service in 1973; and the 
symptoms in service were more or less continuous. 

The Board finds that the Veteran experienced continuous 
symptoms of peptic ulcer after service.  At the November 2008 
Board personal hearing, the veteran credibly testified that 
he continued to have such symptoms, including stomach pain, 
after service; that he continued taking over-the-counter 
medications such as Maalox and Mylanta, and Tagamet starting 
in 1979; he experienced a bleeding ulcer in 1988. 

The post-service treatment records include the report of a 
gastroduodenoscopy in April 1980 that noted the Veteran's 
history of "stomach problems" for approximately 30 years, 
during which he had been treated intermittently with Maalox.  
A recent upper gastrointestinal x-ray series had reportedly 
shown an active peptic ulcer in the prepyloric area.  The 
April 1980 examination reportedly disclosed similar findings.  
The final diagnosis was subacute peptic ulcer disease.  

Subsequent post-service treatment records show that the 
Veteran had at least two upper gastrointestinal hemorrhages 
due to the ulcer disease.  Esophagogastroduodenoscopy (EGD) 
in January 1999 reportedly showed a healed gastric ulcer, 
ongoing gastritis, and pyloric deformity consistent with old 
healed peptic ulcer disease.  Later records continue to note 
the Veteran's history of peptic ulcer disease, as well as his 
history of two upper gastrointestinal bleeds.  The records 
also document his continued treatment with Tagamet or similar 
medication since at least 1994.  

Following the Veteran's Board hearing, at which he testified 
as to his recurring problems with stomach pain and 
indigestion that he had treated with antacids for the 
previous 60 years, he submitted a letter from his private 
physician dated in December 2008.  The private physician 
wrote that, after a review of the Veteran's medical records 
dated from 1973 to the present, it was her opinion that the 
Veteran continued to suffer from gastritis and esophagitis 
for which he was treated during military service.  

For these reasons, the Board concludes that the criteria are 
met for service connection for peptic ulcer disease.  The 
weight of the evidence favors the Veteran's claim.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
Accordingly, service connection for peptic ulcer disease is 
granted.  

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In light of the favorable 
action taken herein, the Board finds that a detailed 
discussion of VA's compliance with these requirements is not 
necessary.  The Veteran is not prejudiced by this action.  


ORDER

Service connection for peptic ulcer disease is granted.  

The appeal concerning service connection for coronary artery 
disease and postoperative residuals of an abdominal aortic 
aneurysm is dismissed.  

The appeal concerning service connection for vision loss with 
cataracts is dismissed.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


